Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 5, 14, and 19 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 12 and 16 of prior U.S. Patent No. 10,918960. This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cappelle et al U.S. Patent 8,056,295.
Claim 1, Cappelle et al discloses a system for connecting surfaces, comprising a first surface portion (3); a second surface portion (4), the second surface portion positioned adjacent the first surface portion; a flap (11) configured to traverse over at least a part of the first surface portion and the second surface portion such that the flap is urged to lay against the first surface portion and the second surface portion and define a more smooth and continuous upper surface between the first surface portion and second surface portion.  It is noted that Cappelle et al does not characterize the first and second surface portions as ride surface.  However, such “ride surface” does not contain any specific structural feature.  Accordingly, such “ride surface” does not carry any patentable weight.  Furthermore, the limitation “when presented with a flow of water….without the flap” in claim 1, such limitation is merely conditional and it does contain any specific structural feature as well.

Claim 6, the flap (11) is configured to attach with the first surface portion and the second surface portion (see Fig. 2).
Claim 9 the flap is configured to attach with the first surface portion or the second surface portion via an adhesive such as glue (29).
Claim 10, the flap (11) includes a first flap (31) connected with the first surface portion and having a first fastening element (glue); and a second flap (32) connected with the second surface portion and having a second fastening element (glue), wherein the first fastening element is configured to fasten with the second fastening element (see Fig. 5).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vicente et al US 2017/0136371.
Claim 13, Vincente et al discloses a water ride comprising a first attraction component (one section of portion 300); a second attraction component (an adjacent section of portion 300); a nozzle (206) (water delivery section) [0023] for providing a flow of water over the first attraction component and the second water attraction component; and a fastening mechanism (340) extending over at least a portion of the first attraction component and the second attraction component and defining a smoother and more continuous upper surface between the first attraction component and second attraction component and reduce turbulence as compared to a mating junction between the first attraction component and the second attraction component without the fastening mechanism.
Claim 15, the fastening mechanism (34) comprises a first mating surface (surface between the mechanism 340 and a section of the portion 300) and a second mating surface (surface between the mechanism 340 and a section of the portion 300) configured to mate together for connecting the first attraction component with the second attraction component.

Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Merino U.S. Patent 4,762,316.
Merino discloses a system comprising a ride surface material (22); a sheet (11) configured to surround at least a portion of the ride surface (22); a water delivery component (18, 20, 21) for providing a flow of water onto the sheet; and a support (100) configured to mate with the sheet, wherein the flow of water is configured to flow over the sheet without making contact with the ride surface material.
Allowable Subject Matter
Claims 4, 7, 8, 11, 12, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN T NGUYEN whose telephone number is (571)272-4428. The examiner can normally be reached M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/KIEN T NGUYEN/           Primary Examiner, Art Unit 3711